DETAILED ACTION
This is a response to the Applicants' filing on 7/21/20. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/20 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Orazem (Pub. No: 2017/0066363).
Regarding claim 1, Orazem obviously disclose or capable of performing in figures  1-1A, 12-18 that, a light signaling system for a vehicle having a vehicle lighting system and an auxiliary lighting system (114) for use with an auxiliary device(104, 100, 102, 108, 110, 112), the light signaling system comprising: a control module (light control) mounted to the vehicle, the control module (light control) electrically coupled to one or more lights of the vehicle lighting system(headlights(254), high and low 
Regarding claim 2, Orazem obviously disclose or capable of performing that, further comprising a switch electrically coupled to the control module, the switch (no shown, for flash on and off) configured to activate and deactivate the light signaling system, wherein activating the light signaling system causes the one or more lights in the vehicle lighting system and the one or more lights in the auxiliary lighting system to flash on and off. Paragraph [0067].
Regarding claim 3, Orazem obviously disclose or capable of performing that, wherein deactivating the light signaling system causes the one or more lights in the vehicle lighting system and the one or more lights in the auxiliary lighting system to operate in a normal operating mode. . Paragraph [0067].
Regarding claim 4, Orazem obviously disclose or capable of performing that, wherein the switch is configured to activate the light signaling system by coupling an input of the control module to a power source of the vehicle. Paragraph [0067] for flash on and off.
Regarding claim 5, Orazem discloses wherein the power source is a main vehicle battery. Paragraphs [0008-0009].
Regarding claim 6, Orazem discloses wherein the power source is a secondary vehicle battery. Paragraph [0049] for loop battery (438).
Regarding claim 9, Orazem obviously disclose or capable of performing that, wherein the connection between the control module and switch is wired. Paragraph [0067].
Regarding claim 11, Orazem discloses wherein the control module is mounted in an engine compartment under a hood of the vehicle. Figures 1-2, paragraph [0067].

Regarding claim 13, Orazem obviously disclose or capable of performing that, wherein the control module is electrically coupled to turn signals for the auxiliary lighting system such that, when the light signaling system is activated, it causes the auxiliary lighting system turn signals to flash on and off. Figures 1-2, paragraph [0067].
Regarding claim 14, Orazem obviously disclose or capable of performing that, wherein the control module interrupts flashing of the front and rear tum signals and the auxiliary lighting system turn signals when the turn signals are operated by a driver, and resumes flashing of the front and rear turn signals and the auxiliary lighting system turn signals when operation of the turn signals by the driver is completed. Figures 1-2, paragraph [0067].
Regarding claim 15, Orazem obviously disclose or capable of performing that, wherein the control module is configured to provide a delay between the time when operation of the turn signals is completed by the driver, and the time when flashing of the front and rear turn signals resumes. Figures 1-2, paragraph [0067].
Regarding claim 16, Orazem obviously disclose or capable of performing that, wherein the delay ranges from one second to five seconds.
Regarding claim 17, Orazem obviously disclose or capable of performing that, wherein the control module is electrically coupled to a marker light for the vehicle and a marker light for the auxiliary light lighting system such that, when the light signaling system is activated, it causes the marker lights for the vehicle and auxiliary light lighting system to flash on and off. Figures 1-2, paragraph [0067].

	Regarding claim 19, Orazem obviously disclose or capable of performing that, wherein the control module is mounted in a passenger cabin of the vehicle.
Regarding claim 20, Orazem obviously disclose or capable of performing that, wherein the control module is electrically coupled to headlights for the vehicle and for the auxiliary device such that, when the light signaling system is activated, it causes the headlights for the vehicle and/or auxiliary device to flash on and off. Figures 1-2, paragraph [0067].

Allowable Subject Matter
Claims 7-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and claim 4 and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844